McGrath, J.
(dissenting). I think that this case comes clearly within the exceptions mentioned in Detroit City Ry. v. Mills, 85 Mich. 643. Mr. Justice Grant in that case discussed the questions involved upon the expressed “assumption that sufficient room was left to” permit the free passage of teams and vehicles when the cars were upon the track.” There the street had recently been brought within the city limits, it had not been *527graded or paved, and the width of the road-bed had not been established, and it is said that “the distance from the rail to the pole is about 19 feet. This space is ample for the passage of teams and vehicles, if the street were properly graded.” It was held that a street railway could not be lawfully constructed and operated in a street too narrrow to admit the passage of its cars and other vehicles at the same time, nor so as to interfere with the rights of the general public in the street, nor in a street, though of sufficient width, if its condition be such that the operation of the railway will result in the practical exclusion of others from the use of the street; citing Grand Rapids St. Ry. Co. v. West Side St. Ry. Co., 48 Mich. 433.
Champlain street is a residence street, and has been graded and paved. It is 50 feet wide, with a road-bed 25 feet wide, leaving a space of 12-J- feet each side of the road-bed for sidewalks and shade trees. A car upon the track leaves a space of 8 feet 7-3- inches between the ■car and the curb. A lumber wagon is 5 feet 9 inches wide, a heavy truck is 7 feet 8 inches, and the space within which an ordinary load of hay can pass is 10 feet 7 inches. Shade trees line each side of the roadway in the spaces between the curbs and the sidewalks. Under such circumstances, a physician’s buggy, a milk wagon, a grocer’s cart, or a family carriage standing at the curb is an obstruction to the' stteet. Imagine a fire-engine, a street car, and a family carriage, or a funeral procession, upon that street at the same time. Champlain street leads to Elmwood and Mount Elliott ceme. teries, to the Boulevard, and to Belle Isle park. Upon certain portions of it a double track is authorized to be laid by the ordinance in question. Who, with any experience in such matters, will attempt to say that the general driving public will not be practically excluded *528from that street? In such case, under the rule laid down in the Mills case, the proposed use of the street is one of which the general public has the right to complain.
In the Grand Eapids Street Eailway Case, Mr. Justice Campbell says:
“That body [the council] certainly cannot properly so multiply tracks as to interfere with the rights of the general public in the street."
The number of tracks is not the test of the council’s power; it is the fact of exclusion. Nor is the exercise of the discretion given to the council final or conclusive, for, if so, it is equally conclusive when exercised respecting a multiplicity of tracks. The common council cannot create a nuisance, nor can a use of a street which practically excludes others from it, and injuriously affects the rights of the public, be regarded as authorized by law. The grant of the privilege or consent to such use must be treated as an abuse of discretion, and is no defense.
Mctybury v. Gas-Light Co., 38 Mich. 154, has no application. The complaint there was that the company had violated the terms of an agreement with the city, — one of the conditions upon which the city had granted certain privileges. The Court held that public policy was in favor of allowing gas companies to exist, and that the State was not concerned in the enforcement of a purely local condition. This is, however, a proceeding not to punish but to enjoin a use of a highway which will exclude the public, and the State is concerned in the preservation and integrity of its public highways.
It follows that the exercise of the privilege attempted to be granted should be enjoined.
Morse, C. J., concurred with McGrath, J.